Name: 77/449/EEC: Commission Decision of 27 June 1977 on the implementation of the reform of agricultural structures in France pursuant to Council Directive 72/159/EEC of 17 April 1972 (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural structures and production;  agricultural policy;  economic policy;  Europe; NA
 Date Published: 1977-07-15

 Avis juridique important|31977D044977/449/EEC: Commission Decision of 27 June 1977 on the implementation of the reform of agricultural structures in France pursuant to Council Directive 72/159/EEC of 17 April 1972 (Only the French text is authentic) Official Journal L 175 , 15/07/1977 P. 0031 - 0031COMMISSION DECISION of 27 June 1977 on the implementation of the reform of agricultural structures in France pursuant to Council Directive 72/159/EEC of 17 April 1972 (Only the French text is authentic) (77/449/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), as amended by Directive 76/837/EEC of 25 October 1976 (2), and in particular Article 18 (3) thereof, Whereas on 15 March 1977 the French Government forwarded, pursuant to Article 17 (4) thereof, the Decree of 7 December 1976 concerning development plans for farms; Whereas Article 18 (3) of Directive 72/159/EEC requires the Commission to determine whether, having regard to the abovementioned Decree, the existing provisions in France for the implementation of the said Directive, which form the subject of Commission Decision 77/207/EEC (3), continue to satisfy the conditions for financial contribution by the Community to common measures within the meaning of Article 15 thereof; Whereas the abovementioned Decree meets the requirements of the said Directive; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 Having regard to the Decree concerning development plans for farms, the existing provisions for the implementation of Directive 72/159/EEC in France continue to satisfy the conditions for financial contribution by the Community to common measures within the meaning of Article 15 of Directive 72/159/EEC. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 27 June 1977. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 96, 23.4.1972, p. 1. (2)OJ No L 302, 4.11.1976, p. 19. (3)OJ No L 64, 10.3.1977, p. 15.